Citation Nr: 1636229	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985 and from April 1985 to June 2005.

This case initially came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for degenerative joint disease, anterior cruciate ligament repair and status post meniscectomy of both knees and assigned a 10 percent disability rating for each knee.  The Veteran timely appealed these ratings.

The Board denied ratings higher than 10 percent for the disabilities in this appeal in December 2012 and again in August 2015.  On each of these occasions, the Veteran sought further review of the denial of increased ratings for her knee disabilities in the United States Court of Appeals for Veterans Claims.  The denial of a higher rating for degenerative joint disease of her knees was vacated on the joint motion of counsel for the Veteran and counsel for VA.  The Veteran did not appeal the separate issue of increased ratings for right and left knee instability, which means that the Board's August 2015 denial of increased ratings for left and right knee instability is final.   The Court granted the parties' most recent joint motion for remand in July 2016.  

For the reasons below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2005, May 2010, May 2011 and June 2014, the Veteran was examined to determine the nature and severity of her bilateral knee disability.  According to the parties' most recent joint motion for remand, the June VA 2014 examination report was inadequate for rating purposes.
When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent (flare-ups) due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  This assessment generally involves describing any additional functional limitations, if possible, in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

In their July 2016 joint motion, the parties agreed that the June 2014 VA examination report was inadequate because the examiner did not attempt to describe functional loss in terms of additional degrees of range of motion loss and also neglected to explain why such an estimate could not be provided.   According to the examiner's report, "apart from what was described in the examination, any additional impact on function due to pain, swelling or weakness can not [sic] be determined or quantified based on available history."  The joint motion criticizes this part of the report for failing to address language in an earlier VA examination report (dated May 2010) estimating the "extent of effects of flares on [limitation of motion] or other functional impairment" to be 80 percent.  

Pursuant to the Court's finding that the June 2014 VA examination was inadequate, the Board must remand this case to the AOJ to arrange a new examination.

On remand, the examiner should describe any additional functional limitations in the Veteran's knees in terms of additional degrees of range of motion loss.  The post-remand examination should also comply with the Court's recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), which decided that 38 C.F.R. § 4.59 (2015) required the evaluation of range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  The June 2014 examination report includes two sets of range of motion test results (initial and after repetitive use), but fails to provide separate range of motion test results "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since July 2014.

2. Notify the Veteran that she may submit statements and evidence concerning the nature and extent of her service-connected right and left knee disabilities.  She should be afforded a reasonable period of time in which to submit any new evidence.

3. After obtaining any additional records, schedule the Veteran for a VA examination to determine the current severity of her service-connected right and left knee disabilities.  The examiner should review the claims file and note that review in his or her report.  The rationale for any opinions given should be explained.  

The examiner should describe in detail all current manifestations of the Veteran's service connected degenerative joint disease of the knees.  In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right and left  knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's left hip and left knee with the range of the opposite undamaged joint.  If any of these findings are not possible, the examiner should provide an explanation.

In addition to the test results described above, the examiner should attempt to estimate the extent of the additional loss in functional ability in the Veteran's right and left knees on repeated use or during flare-ups due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, or incoordination.  The examiner should describe this estimate in terms of additional degrees of range of motion loss.  If the examiner cannot describe the requested estimate in terms of additional degrees of range of motion loss, the examiner must explain why. 

In describing his or her estimate of any additional loss in functional ability, the examiner should address the estimate of the May 2010 VA examiner, indicating that the "extent of effects of flares on [limitation of motion] or other functional impairment" was 80 percent.  

3. If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ must ensure that the requested examination report is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







